195 F.2d 735
Earl A. ERNST, Appellant,v.A. G. CLEMENS and H. G. McBride, and A. G. Clemens and H. G. McBride, doing business as Ideal Manufacturing Company, Appellees.
No. 12323.
United States Court of Appeals Ninth Circuit.
March 20, 1952.

Appeal from the United States District Court Southern District of California, Northern Division.
Alan Franklin, Los Angeles, Cal. (J. Calvin Brown, Los Angeles, Cal., of counsel), for appellant.
Herbert A. Huebner, Richard M. Worrel, Fresno, Cal., for appellees.
Before STEPHENS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
We granted a rehearing in this case at which counsel were permitted to expand arguments presented at the original hearing. In our first opinion, 9 Cir., 185 F.2d 231, we noted our reasons for affirming the decision of the lower court. The entire record has been carefully reexamined as a result of which we conclude that our original decision was correct.